Citation Nr: 0100323	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  94-35 488	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  The appellant is the veteran's sister and custodian. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  In 
November 2000, a hearing was held at the RO before the Board 
Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  

In May 1998, the Board denied the appellant's claim for 
service connection for an acquired psychiatric disorder.  An 
appeal to this decision was filed with the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals), and an April 1999 Joint 
Motion for Remand and Stay of Proceedings vacated this 
decision and remanded the case to the Board.  The Board 
remanded this case to the RO in December 1999 to accomplish 
the development discussed in the Joint Motion, and the Board 
concludes that sufficient development has been undertaken by 
the RO to equitably adjudicate the claim on appeal. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the  appeal has been obtained by the 
RO. 

2.  It is at least as likely as not that a current 
psychiatric disability is etiologically related to service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a 
psychiatric disability was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including schizophrenia, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

After reviewing the evidence of record, the Board concludes 
that while there is some "negative" evidence of record 
suggesting that the veteran's psychiatric disability is not 
related to service, there is sufficient contrary "positive" 
evidence of record to, at a minimum, place the probative 
weight of the "negative" and "positive" evidence in 
relative balance.  Accordingly, the claim for service 
connection for a psychiatric disorder will be allowed.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. at 49.

A VA psychiatric examination completed in February 2000 
included, as requested by the Board in the December 1999 
remand, an opinion as to whether the veteran's current 
psychiatric disability had its onset in service.  To this 
end, the psychiatrist who completed the February 2000 VA 
examination, after noting that the entire claims file had 
been reviewed, stated as follows:  "We can conclude that 
both schizophrenia and depressive disorder [were] either 
manifested or exacerbated during the military time, when the 
veteran was exposed to additional life stressors and change 
of environment."  As support for this determination, 
reference was made to clinical records dated in 1978, 
compiled by the psychiatrist S. F. Fowler who was treating 
the veteran at that time, indicating that there was "no 
doubt" that the veteran had been a schizophrenic for at 
least 6 or 7 years.  Additional "positive" evidence 
submitted by Dr. Fowler dated in June 1990 and 1992 has 
linked the veteran's psychiatric disability to the stress of 
his military service.  In short therefore, and as indicated 
above, with resolution of reasonable doubt in the appellant's 
favor, the Board finds that there is sufficient evidence of 
record to allow the claim for service connection for an 
acquired psychiatric disorder.  

As the claim on appeal has been granted, a remand of this 
case for the RO to apply the newly promulgated provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), would not be warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted. 


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

